DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1; 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses a method for configuring an add-on interface to a vehicle, where said vehicle comprises: at least one vehicle internal system; at least one add-on system comprising at least one sensor, where said add-on system is arranged in said vehicle at a time after said vehicle is produced by a manufacturer; and sensor from said at least one sensor of the add-on system based on said configuration information related to the at least one sensor signal Ssensor to thereby provide a processed output signal Sproc to the at least one vehicle internal system in a form usable by said at least one vehicle internal system.
However, Rutledge does not disclose “a method for configuring an add-on interface to a vehicle, where said vehicle comprises:on system, and wherein the method comprises: receiving, using said at least one vehicle internal communication unit comprised in the control system network of said vehicle, configuration information related to the at least one sensor of said at least one add-on system transmitted from said at least one off-board vehicle external communication unit”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 1 is allowed.
Regarding claim 13; 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used for configuring an add-on interface to a vehicle, said vehicle comprises: at least one vehicle internal system; at least one add-on system comprising at least one sensor, where said add-on system is arranged in said vehicle at a time after said vehicle is produced by a manufacturer; and sensor from said at least one sensor of the add-on system based on said configuration information related to In re: Scania CV AB Appl. No.: 16/957,569 Amdt. Dated: August 22, 2022 Reply to Office Action of May 20, 2022 Page 5 of 8 the at least one sensor signal Ssensor to thereby provide a processed output signal Sproc to the at least one vehicle internal system in a form usable by said at least one vehicle internal system.
However, Rutledge does not disclose “a computer program product comprising computer program code stored on a non-transitory computer-readable medium, said computer program product used for configuring an add-on interface to a vehicle, said vehicle comprises: said computer program code comprising computer instructions to cause one or more control units to perform the following operations: receiving, using said at least one internal communication unit comprised in the control system network of said vehicle, configuration information related to at least one sensor of said at least one add-on system transmitted from said at least one off-board vehicle external communication unit”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 13 is allowed.
Regarding claim 15; 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses a control unit configured for configuring an add-on interface to a vehicle, where said vehicle comprises: sensor from said at least one sensor of the add-on system based on said configuration information related to the at least one sensor signal Ssensor to thereby provide a processed output signal Sproc to the at least one vehicle internal system in a form usable by said at least one vehicle internal system.
However, Rutledge does not disclose “a control unit configured for configuring an add-on interface to a vehicle, where said vehicle comprises: at least one vehicle internal system comprised in a control system network of said vehicle, wherein the method comprises: receiving, using said at least one vehicle internal communication unit comprised in the control system network of said vehicle, configuration information related to the at least one sensor of said at least one add-on system transmitted from said at least one off-board vehicle external communication unit”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 15 is allowed.
Regarding claim 16; 
the prior art of record, Rutledge (US 2013/0332844 A1) discloses a method for configuring an add-on interface to a vehicle, said vehicle comprising: at least one vehicle internal system; at least one add-on system comprising at least one sensor, said add-on system being arranged in said vehicle after said vehicle is produced by a manufacturer; at least one internal communication unit configured for communication with at least one vehicle external communication unit, wherein the method comprises: receiving, using said at least one internal communication unit, configuration information related to at least one sensor of said at least one add-on system from said at least one vehicle external communication unit, wherein said configuration information relates to a defined characteristic of signal output by said at least one sensor,sensor provided by said at least one sensor, respectively, said add-on interface being arranged in said vehicle as an interface between said at least one vehicle internal system and said at least one add-on system.
However, Rutledge does not disclose “a method for configuring an add-on interface to a vehicle wherein the defined characteristic of In re: Scania CV ABsignal output by said at least one sensor is one of a: voltage defined signal, a current defined signal, or frequency defined signal, or a phase defined signal; and configuring, based on said configuration information, how at least one sensor signal Ssensor from said at least one sensor is to be processed by the add-on interface based on the defined characteristic of the signal output by said at least one sensor, respectively”.
These claimed limitations are not present in the prior arts of record and would not have been obvious. They in combination with other elements cited present subject matter that is novel and nonobvious. Thus, claim 16 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sough Hyung can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194